AO 72A
(Rev. 8/82)

 

Iu the United States District Court
for the Southern District of Georgia
Brunswick Division

DINETHA L. RAYNER, Individually
and as Administrator of the
Estate of KELSEY JEROME RAYNER,
SR.,

Plaintiff,
Vv. CV 2:19-048

APPLING COUNTY SHERIFF’S
OFFICE, SHERIFF MARK MELTON,
APPLING COUNTY CORRECTIONS
OFFICERS ADAM BELL, ANTHONY
BARWICK, JEFFERY HAMILTON,
NADIA WATTS, ELAINE DOWNDEY,
ERNESTINA MERCED, BRANDON
GRIFFIS, and WILSON EDWARDS,
Individually and in their
Official Capacities,
SOUTHEAST CORRECTIONAL
MEDICAL GROUP, LLC, KACEY
NEWBERRY, LPN, CHRISTI
TURNER, LPN, LYNN MARSH, LPN,
KNICOLE LEE, FNP, JOHN DOE,
ADVANCED PRACTICE NURSE, AND
JOHN ROE, M.D.

 

Defendants.

ORDER

Before the Court are two motions: (1) Defendants Southeast
Correctional Medical Group, LLC (“SECMG”), Kasey Newberry, Christi
Turner, Lynn Marsh, and Knicole Lee’s Motion to Dismiss Count IV
of Plaintiff’s Amended Complaint, dkt. no. 26; and (2) Defendant

Sheriff Mark Melton, in his individual capacity and official

 
AO 72A
(Rev. 8/82)

 

capacity as Sheriff of Appling County, Adam Bell, Anthony Barwick,
Jeffery Hamilton, Nadia Watts, Elaine Dowdney, Ernestina Merced,
Brandon Griffis, and Wilton Edward’s Motion to Dismiss, dkt. no.
28. These Motions have been fully briefed and are ripe for review.
For the reasons provided below, Defendant SECMG, Newberry, Turner,
Marsh, and Lee’s Motion is DENIED. Defendant Sheriff Melton,
Appling County Sheriff’s Office, Bell, Barwick, Hamilton, Watts,
Dowdney, Merced, Griffis, and Edward’s Motion is DENIED.
BACKGROUND

The facts stated herein are taken solely from Plaintiff’s
Amended Complaint and are assumed to be true pursuant to
Rule 12 (b) (6). On or about October 1, 2016, Sheriff Melton and
SECMG executed an agreement that provided in relevant part:

SECMG will provide emergency medical treatment to

inmates as necessary and appropriate on site. With the

assistance of the Sheriff's officers and 911 services,

SECMG will arrange for emergency service to be provided

at local hospitals. Appling County Sheriff’s Office

will be responsible for the cost of emergency
transportation and treatment.

Dkt. No. 24 Gf 14.

On April 16, 2017, Decedent, Kelsey Jerome Rayner, Sr., was
booked into the Appling County Jail. Id. 715. On April 17, 2017,
SECMG employees performed a triage/receiving screening on
Decedent. Id. 7 16. During the screening, Decedent’s medical
history showed that he suffered a “nervous breakdown” in 2008,

that he had “a history” of being prescribed Risperdal and Prozac,

 
AO 72A
(Rev. 8/82)

 

and that he had been diagnosed with manic depression and
schizophrenia. Id. 9 17. On April 18, 2017, Decedent bonded out
of the Appling County Jail. Id. 7 18.

On June 28, 2017, Decedent was again arrested and booked into
the Appling County Jail. Id. 7 19. On June 29, 2017, Decedent
was taken to the local ER because he complained of chest pains.

Id. 7 23. The test results were normal, and he was returned to

 

the jail. Id. On June 30, 2017, SECMG again did a triage/receiving
screening on Decedent. Id. @ 20. This time Decedent’s medical
history showed “a history” of bipolar depression, prior use of
Vistaril and Clonidine, and hospitalization in 2012 for a “nervous
breakdown.” Id. @ 21. During this screening, Decedent was crying
and speaking rapidly—both signs of depression. Id. @ 22. Later
that day, Decedent bonded out and was released. Id. 7 24.

On July 14, 2017, Decedent’s bonding company “came off their
bond” on a misdemeanor charge against Decedent, but Decedent’s
bond for pending felony charges remained in force. Id. 7 25. On
July 15, 2017, Decedent was arrested by the Appling County
Sheriff's Office. Id. 7 26. On July 16, 2017, Defendants Lee and
Marsh performed another triage/receiving screening of Decedent.
Id. 7 27. During that screening, Decedent had a 99.9 degree fever.
Id. @ 29. Also on that day, Decedent was placed in administrative

segregation. Id. { 31.

 
AO 72A
(Rev. 8/82)

 

On July 20, 2017, Defendant Turner examined Decedent and
performed a urinalysis. Id. 7 32. The urinalysis indicated high
bilirubin. Id. Defendant Newberry was aware at that point that
Decedent had “something . . » going on with the liver.” Id. From
this day to his death on July 26, 2017, Decedent continued to
exhibit signs of intense stomach pain. Id. Indeed, on July 21,
Defendant Newberry noted in Decedent’s chart that he was
complaining of stomach pain and that blood work was ordered to be
taken on July 22, 2017. Id. @1 33, 34. On July 22, Defendant
Marsh was scheduled to be present at the jail for the blood work,
but he did not show up. Id. 7 38. Instead, only Defendant Newberry
was there, but she did not take any blood for analysis because she
did not know how to do that. Id. 7 39. At no time after July 22,
2017, was blood taken from Decedent for analysis. Id. @ 40.

On July 24, 2017, Decedent was in obvious physical distress.
Id. 4 44. Decedent was taken to the State Court of Appling County
that day, and he complained to the judge that he had been passing
blood and that he “really need[ed] [his] body checked out.” Id.
q 45. Defendant Officer Bell was present when Decedent complained
to the judge. Id. @ 48. Officer Bell, nevertheless, did not
attempt to get medical treatment for Decedent. Id. After
returning from court on July 24, Decedent used his intercom system
in his jail cell to contact the guards at least five times prior

to his death on July 26, 2017. Id. q 49.

 
AO72A
(Rev. 8/82)

 

According to the Amended Complaint, on July 25, 2017, Decedent
began experiencing increased distress from the infection that
would soon kill him; he ate nothing that morning and was kneeling
down with his head and elbows on the floor. Id. @ 51. Decedent
was not seen by Defendants John Doe or John Roe, M.D., when they
visited the jail that day because Decedent’s labs were not
complete. Id. 7 52. Decedent also did not eat that evening. Id.
q@ 53.

On the morning of July 26, 2017, Decedent began repeatedly
vomiting. Id. 4 55. At around 3:00 pm, up until his death that
night, Decedent was either writhing in pain or completely still
“in a pain pose.” Id. 7 60. Decedent could be observed by the
guards on a monitor. Id. Another inmate told the guards that
Decedent needed medical attention. Id. @ 61. Later, an inmate
used her intercom to call for medical attention for Decedent so
Many times that the control tower disabled her intercom button.
Id. G21 76-78. That inmate could hear Decedent groaning and crying
for help. Id. 7 76. After her intercom was disabled, the inmate
took off her bra and waived it in front of the camera; the guards
used the intercom to contact her, and she again asked for medical
assistance for Decedent but to no avail. Id. @ 79. Several of
the Defendant Officers came and checked on Decedent that evening,
but none offered him assistance until he was found lifeless at

about 9:57 p.m. Id. G7 63, 70-75, 84, 88-89. Prior to his death

5

 
AO 72A
(Rev. 8/82)

 

and because of the smell, one of the guards even had to cover her
mouth and nose with her shirt when she entered Decedent’s cell to
check on him. Id. 7 74. In the interim, Decedent’s stomach
became massively distended, and he tried to push himself up off
the floor twice, but failed both times. Id. 9% 64-65, 82-83.

Because of these alleged events, Plaintiff, as the
administratrix of Decedent’s estate, seeks damages for alleged
violations of federal and state law.

LEGAL STANDARD

Federal Rule of Civil Procedure 8(a) requires that a
plaintiff’s complaint contain “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R.
Civ. P. 8{a). When ruling on a motion to dismiss brought pursuant
to Rule 12(b) (6), a district court must accept as true the facts
set forth in the complaint and draw all reasonable inferences in
the plaintiff’s favor. Randall v. Scott, 610 F.3d 701, 705 (11th
Cir. 2010). Although a complaint need not contain detailed factual
allegations, it must contain “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v.

 

Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts

 

6

 
AO 72A
(Rev. 8/82)

 

the allegations in the complaint as true and draws all reasonable

inferences in favor of the plaintiff. Ray v. Spirit Airlines,

 

Inc., 836 F.3d 1340, 1347 (11th Cir. 2016). However, the Court
does not accept as true threadbare recitations of the elements of
the claim and disregards legal conclusions unsupported by factual
allegations. Iqbal, 556 U.S. at 678-79. At a minimum, a complaint
should “contain either direct or inferential allegations
respecting all the material elements necessary to sustain a

recovery under some viable legal theory.” Fin. Sec. Assurance,

 

Inc. v. Stephens, Inc., 500 F.3d 1276, 1282-83 (llth Cir. 2007)

 

(per curiam) (quoting Roe v. Aware Woman Ctr. for Choice, Inc.,

 

253 F.3d 678, 683 (llth Cir. 2001)).
DISCUSSION
As an initial matter, the Court finds that the Amended
Complaint is not a shotgun pleading because it provides Defendants
fair notice of the claims set forth against them and the factual
bases for each claim. To the extent Defendants seek dismissal of
the entire Amended Complaint, that motion is DENIED.

I. Plaintiff’s Negligence Per Se Claims: Count IV of the Amended
Complaint

Defendants SECMG, Kasey Newberry, Christi Turner, Lynn Marsh,
and Knicole Lee move to dismiss Count IV of the Amended Complaint.
This Count is only lodged against these Defendants and is a state

law negligence per se claim. Defendants argue that this Count is

 
AO 72A
(Rev. 8/82)

 

due to be dismissed because Plaintiff cannot establish a statutory
duty upon which to rest her claim.

It is axiomatic that for a plaintiff to succeed on a
negligence cause of action, he or she must first establish “a legal
duty to conform to a standard of conduct raised by the law for the
protection of others against unreasonable risks of harm.” Schaff
v. Snapping Shoals Elec. Membership Corp., 767 S.E.2d 807, 809
(Ga. Ct. App. 2014). In a negligence per se claim, the duty that
satisfies this requirement can be found in a statute, which is
what Plaintiff alleges here. Plaintiff points to four Georgia
statutes that establish a duty that these Defendants allegedly
breached: (1) 0.C.G.A. § 42-5-2(a); (2) O.C.G.A. § 42-4-4 (a) (2);
(3) O.C.G.A. § 42-4-51(b); and 0.C.G.A. § 42-4-32(d).

At this stage of the proceeding, Plaintiff has satisfied the
requirements of Twombly and Iqbal with regard to Count IV. The
issue may be revisited at the summary judgment phase; however, the
Motion to Dismiss Count IV is DENIED.

II. Plaintiff's Failure to Train Claim: Count VII of the Amended
Complaint

Count VII is a 42 U.S.C. § 1983 failure to train claim against
Defendant Sheriff Melton in his individual capacity and official
capacity as Sheriff of Appling County. “In limited circumstances,
a [sheriff’s] decision not to train certain employees .. . to

avoid violating citizens’ rights may rise to the level of an

 
10 72A
Rev. 8/82)

 

official government policy for purposes of § 1983.” Connick, 563
U.S. at 61. But “[a] pattern of similar constitutional violations
by untrained employees is ordinarily necessary to demonstrate
deliberate indifference for purposes of failure to train.” Id. at
62. Here, Plaintiff has not alleged a pattern of similar
constitutional violations by untrained deputies. Nevertheless, .
whether the case fits in the “ordinarily necessary” class of cases
or not will be established in discovery. For now, the Motion to
Dismiss Count VII is DENIED.
CONCLUSION

For the reasons provided, Defendant SECMG, Newberry, Turner,
Marsh, and Lee’s Motion to Dismiss is DENIED. Defendant Sheriff
Melton, Appling County Sheriff’s Office, Bell, Barwick, Hamilton,
Watts, Dowdney, Merced, Griffis, and Edward’s Motion to Dismiss is

DENIED.

SO ORDERED, this 14th day of August, 2019.

 

HON “LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
